                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

ENCOMPASS HOME & AUTO             )
INSURANCE COMPANY,                )
                                  )
     Plaintiff,                   )
                                  )
v.                                )           CV419-079
                                  )
STEVENS HALE & ASSOC.,            )
                                  )
     Defendant.                   )

                                ORDER

     The parties have jointly moved for a stay of all deadlines in this

case pending disposition of defendant’s Motion for Judgment on the

Pleadings (doc. 16). Doc. 18. Given the Court’s broad discretion to control

discovery and the parties’ agreement, the request is GRANTED. All

deadlines in this case are STAYED. Within fourteen days of any order

resolving defendant’s motion (doc. 16)—assuming that any claims

remain—the parties are DIRECTED to confer and submit an amended

scheduling order.

     SO ORDERED, this 12th day
                             y of September,
                                    p      , 2019.

                                  _______________________________
                                    __________________________
                                  CHR
                                    RISTOPH
                                         PH
                                         P  E L. RAY
                                   HRISTOPHER
                                          HER
                                  UNITED STATES MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA
